Citation Nr: 1814461	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-21 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure (claimed as asthma).

2. Entitlement to a compensable rating for bilateral hearing loss.

3. Entitlement to a total disability rating by reason of individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1972, and from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was scheduled to appear for a videoconference hearing in June 2017 before a Veterans Law Judge.  However, in a letter dated in May 2017, the Veteran indicated his desire to waive his right to testify at a hearing.  Accordingly, the hearing request is deemed withdrawn.

In January 2012, the Veteran, through his then-attorney, filed a timely notice of disagreement (NOD) with the rating decision on appeal.  At that time, he requested entitlement to TDIU.  Subsequently, in a brief submitted in June 2014, the Veteran, through his then-attorney, indicated his hearing impairment "prevent[s] him from effectively communicating in an employment setting . . . [and] interferes with his ability to obtain and follow gainful employment."  As such, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record as part and parcel of the underlying increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Lastly, the Board notes that in May 2016, the Veteran's representative refiled a claim for increased rating for bilateral hearing loss and service connection for a respiratory condition.  In response, the RO issued a rating decision in August 2016 denying, in pertinent part, service connection for a respiratory condition because the evidence received did not constitute new and material evidence sufficient to reopen the previously denied claim.  

In May 2014, the Veteran timely perfected an appeal (via VA Form 9) to the November 2011 rating decision.  These issues are currently pending on appeal.  Thus, because there is no final rating decision, the RO's August 2016 rating decision was issued in error.  In that regard, the Board notes that any prejudice to the Veteran resulting from such error will be cured on remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a review of the record reveals that the claims must be remanded for additional development prior to appellate consideration.

As a preliminary matter, the Board notes that additional medical evidence pertinent to the Veteran's claims was added to the record subsequent to a May 2014 statement of the case (SOC) without waiver of AOJ consideration.  

The relevant evidence that has been added to the record since the May 2014 SOC consists of VA and private treatment records, as well as various lay statements from the Veteran and other sources.  Given the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for a respiratory disorder were in appellate status, due process required the issuance of a supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.904 (providing that a denial of due process of law will be conceded when, in pertinent part, a required SSOC was not provided).  In this case, however, the AOJ issued an August 2016 rating decision denying the issues on appeal.  (Parenthetically, the Board notes the rating decision indicated the date of claim as May 31, 2016, rather than March 1, 2011).  

Accordingly, the Board finds that the claims on appeal must be remanded to the AOJ for readjudication and issuance of a SSOC. 

Given the above determination, the Board finds that it must remand the issue of entitlement to a TDIU as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (stating two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Next, the Board turns to the issue of entitlement to service connection for a respiratory disorder.  Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In that regard, the Board notes that the Veteran was most recently provided with VA respiratory examinations in February 2014.  For the reasons discussed below, the Board finds the February 2014 VA examination inadequate for purposes of determining service connection and the Board must therefore remand for additional development.

First, the record oddly reflects two varying reports of the April 2014 VA examination.  For instance, one report indicates that the Veteran does not have a respiratory condition whereas the other indicates he does.  Moreover, one report identifies the Veteran's pulmonary condition as bronchiectasis whereas the other identifies asthma.  As such, the Board finds clarification is necessary in this case.  See Bolton, supra.

Second, the Board notes that the opinion rendered was consistent between the two reports.  Report of the April 2014 VA examination reflects, in pertinent part, the examiner's opinion that the Veteran's respiratory disorder is less likely than not incurred in or caused by service.  In doing so, the examiner initially indicated "there is no diagnosis because there is no pathology to render a diagnosis."  Then, he explained that asthma is not due to exposure to asbestos in service, and that "there is no objective finding for lung disease or . . . ."  No further opinion or rationale provided.  

Here, it appears that the examiner's rationale is incomplete.  The examiner's rationale abruptly ends at the phrase "or."  Moreover, the examiner's indication that there is no diagnosis because there is no pathology to render a diagnosis appears to be ambiguous--if not inconsistent--given that the Veteran was diagnosed with asthma and/or bronchiectasis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); Bolton, supra.

Lastly, the Board notes that additional medical records pertaining to treatment the Veteran received between September 2003 and February 2011 were added to the record subsequent to the April 2014 VA examination.  These records indicate a history of asthma and reports of productive cough with blood.  

It is not clear whether such records would change the examiners opinion, but given that the examiner did not have the opportunity to consider them, the Board finds that an opinion reflecting consideration of the additional medical records is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that the Secretary must ensure that any medical opinion is "based on sufficient facts and data") (internal citation omitted).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding post-service medical treatment records from VA treatment facilities.

2. Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any diagnosed respiratory disorder, including asthma.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran currently have a respiratory disorder? 

b. If so, the examiner should identify the specific disorder and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service, including exposure to asbestos.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for VA examination by an appropriate medical professional to ascertain the current nature and severity of the Veteran's service-connected bilateral hearing loss. 

4. Thereafter, readjudicate the issues on appeal, including TDIU.  If the benefits sought on appeal remain denied, issue a SSOC and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




